Citation Nr: 0122777	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  99-15 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
January 1969 and from January 1971 to December 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a left knee 
disorder and a back disorder; and denied entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  In March 1999, the 
veteran filed a notice of disagreement pertaining to the 
issues of entitlement to service connection for a left knee 
disorder and a back disorder, and the RO issued a statement 
of the case in June 1999.  The veteran perfected an appeal on 
the issues by filing a substantive appeal in July 1999.  

In September 1999, the veteran and his spouse presented 
testimony at a personal hearing before a hearing officer at 
the RO.  In an April 2000 decision, the hearing officer 
granted service connection for a back disorder and assigned a 
10 percent rating.  Service connection for a left knee 
disorder remained denied.  

In his March 1999 notice of disagreement, the veteran raised 
the issue of entitlement to service connection for residuals 
of a fracture of the right foot.  A review of the record 
reveals that service connection for this condition was 
previously denied by the RO in a September 1986 rating 
decision.  The law provides that new and material evidence 
must be presented to reopen a previously denied claim.  See 
38 U.S.C.A. § 5108 (West 1991); Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  Therefore, the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for residuals of a fracture of the right 
foot is referred to the RO for appropriate development.  

In the July 1999 substantive appeal, the veteran expressed 
his disagreement with the denial of a total disability rating 
based on individual unemployability due to service-connected 
disabilities, and the RO provided a statement of the case in 
April 2000.  However, a substantive appeal on this issue has 
not been submitted by the veteran.  Therefore, the issue is 
not in appellate status and may not be addressed by the 
Board.  

At his personal hearing before the undersigned Member of the 
Board at the RO (travel board hearing) in March 2001, the 
veteran raised the issue of entitlement to benefits under 
38 U.S.C.A. § 1151 for additional disability of the left knee 
as a result of surgery performed at a VA medical facility.  
That issue has not been adjudicated by the RO and is not 
presently before the Board.  It is referred to the RO for 
appropriate development.  

Also at the March 2001 hearing, the veteran presented 
testimony with respect to the issue of entitlement to an 
initial rating in excess of 10 percent for a back disorder.  
(As discussed above, his claim for service connection for 
that disability had been granted by a hearing officer in an 
April 2000 decision, and a 10 percent rating was assigned).  
Because veteran had not submitted a written notice of 
disagreement within the meaning of 38 U.S.C.A. § 7105(b) 
(West 1991) during the period between the decision and the 
travel board hearing, his testimony on the higher initial 
rating issue may only be referred for consideration by the 
RO.  The United States Court of Appeals for Veterans Claims 
(Court) has held that hearing testimony before the RO, later 
reduced to writing in a transcript, constitutes a notice of 
disagreement within the meaning of 38 U.S.C.A. § 7105(b) 
(West 1991) and 38 C.F.R. § 20.201 (requiring that notice of 
disagreement be a "written communication").  See Tomlin v. 
Brown, 5 Vet. App. 355 (1993).  Testimony before the Board, 
however, cannot be accepted as a notice of disagreement or 
substantive appeal since this testimony is not being 
presented to RO personnel.  See Beyrle v. Brown, 9 Vet. App. 
24, 28 (1996) (hearing testimony before the Board, even 
though given within the one-year notice of disagreement 
filing period, cannot constitute a valid notice of 
disagreement, because it was taken before the Board and not 
the RO, and did not serve to trigger an initial appellate 
review).  Thus, the substantive testimony taken before the 
Board with respect to the severity of the veteran's back 
disorder is referred to the RO for consideration.

Finally, since the veteran also presented testimony on the 
issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities at the travel board hearing, the Board has 
construed this as a new claim for that benefit and the issue 
is referred to the RO for appropriate development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to assist has been met.  

2.  Service medical records do not show any treatment for a 
left knee injury, including in conjunction with the accident 
involving the transmission.

3.  The veteran's assertions that he injured his knee in 
service when a transmission landed on his chest are not 
supported by the contemporaneous evidence of record.  


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107(b) (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the RO denied the veteran's claim for 
service connection for a left knee disorder by finding that 
the claim was not well grounded.  During the pendency of the 
veteran's appeal, 38 U.S.C.A. § 5103, which concerns VA's 
duty to assist a claimant with the development of facts 
pertinent to his claim, has been substantially revised.  The 
revised law eliminated the "well grounded claim" 
requirement and instead requires more generally that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for benefits.  
This assistance includes obtaining identified VA and private 
medical records, VA examinations, and medical opinions, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  In addition, the 
claimant and his representative must be notified when VA is 
unable to obtain all of the relevant records which are sought 
in conjunction with a claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA); implemented by regulations at 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The Board finds that the revisions are applicable to the 
claim on appeal as they are more favorable than the prior 
statutory provisions.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board also finds that even though 
this law was enacted during the pendency of this appeal, and 
thus, has not been considered by the RO, there is no 
prejudice to the veteran in proceeding with this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the veteran).  In particular, the 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claim, and the RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  As such, the Board 
will proceed on the merits of the claim, and will decide the 
claim in light of the revised statutes.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  
To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b) (2000).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Based upon a review of the record, the Board has determined 
that service connection is not warranted for a left knee 
disorder.  Specifically, the evidence does not show that his 
currently manifested left knee disability is the result of a 
disease or injury sustained in service.  The veteran has 
asserted that he injured his left knee when a transmission 
fell on his chest.  Although service medical records confirm 
that he was injured when a transmission fell on his chest in 
May 1968, there is no documentation or evidence of 
contemporaneous treatment for a left knee injury as a result 
of this incident.  Furthermore, the record does not include 
documentation which indicates treatment for or diagnosis of 
left knee symptoms in relation to this injury, or any other 
injury, at any time during the veteran's remaining periods of 
duty.  Thus, the record does not demonstrate a pertinent 
event, injury or disease in service.  

Although the veteran contends that his current left knee 
problems are related to his period of active service, as a 
layman he is not competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  See 
Espiritu v. Derwinski, 2 Vet.App. 482 (1992).  As there is no 
evidence of any type of treatment for a left knee injury or 
left knee problems during the veteran's active military 
service, any opinion relating his current left knee 
disability to service would be based solely on history as 
provided by the veteran, as opposed to objective 
documentation.  See LaShore v. Brown, 8 Vet. App. 406, 409 
(1995).  For this reason, the Board finds that there is no 
basis for obtaining a VA opinion regarding the etiology of 
the veteran's currently manifested left knee disorder, as 
there is no reasonable possibility that such an opinion could 
substantiate his claim.  See Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. § 5107 (West Supp. 2001). 

The Board has carefully weighed the evidence which has been 
presented with regard to the claim, with consideration of the 
fact that in light of the recently enacted provisions of the 
VCAA, a "claimant" is entitled to the benefit of the doubt 
where there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter.  See Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. § 5107 (West Supp. 2001).  The Board 
has also considered that in certain circumstances lay 
testimony of in-service incurrence or aggravation of an 
injury or disease may be sufficient to establish service 
connection when a veteran alleges that an injury was incurred 
during combat.  See 38 U.S.C.A. § 1154(b) (West 1991); 
Collette v. Brown, 82 F.3d 389 (1996).  In this case, 
however, it has not been shown, and the veteran has not 
alleged, that his injury was sustained during combat with the 
enemy and application of this relaxed standard would not be 
appropriate.  

Accordingly, the Board concludes that the preponderance of 
the evidence weighs against a claim for service connection 
for a left knee disorder, and the benefit of the doubt 
doctrine may not be favorably applied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, the claim 
must be denied.  



ORDER

Entitlement to service connection for a left knee disorder is 
denied.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

